Citation Nr: 9906383	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Feasibility of vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from January 1948 to July 
1950.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 determination by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant is currently service connected for paranoid 
schizophrenia, rated 100 percent disabling since March 1996.  
He therefore has a serious employment handicap.

2.  The reports of VA psychiatric examinations conducted over 
the years since service describe the appellant's many 
difficulties obtaining and retaining employment due to his 
paranoid schizophrenia.  He last worked in 1969 as an 
operator of an ice cream truck in Chicago.

3.  Based on the appellant's present employment situation, 
his past work experience, and his service-connected and non 
service-connected disabilities, which included the results of 
a composite evaluation using skills/aptitude/abilities 
psychological testing, a VR&C counseling psychologist 
concluded in January 1997 that achievement of a vocational 
goal was not reasonably feasible.

4.  There is no other competent evidence of record which 
rebuts the findings made by the VR&C's counseling 
psychologist in January 1997.

CONCLUSION OF LAW

The appellant has a serious employment handicap, but does not 
meet the criteria for reasonable feasibility of achieving a 
vocational goal under Chapter 31, Title 38, United States 
Code.  38 U.S.C.A. §§ 3100, 3101, 3102, 3106, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 21.40, 21.51, 21.53 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 1991); 38 C.F.R. § 21.1 
(1998).  Pertinent law and VA regulations provide that a 
person shall be entitled to a rehabilitation program under 
Chapter 31 if such person is a veteran who has a service 
connected disability rating at 20 percent or more which was 
incurred or aggravated in service on or after September 16, 
1940 and is determined by VA to be in need of rehabilitation 
because of an employment handicap.  38 U.S.C.A. § 3102(1)(A) 
and (B) (West Supp. 1998); 38 C.F.R. § 21.40(b) (1998).

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of this title, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101(1) (West Supp. 1998); 38 C.F.R. § 21.51(b) (1998).  
Impairment is defined as restrictions on employability caused 
by the veteran's service connected and nonservice connected 
disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1) (1998).

An employment handicap does not exist when any one of the 
following conditions is present: (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his service-
connected disability does not materially contribute to the 
impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment or employability 
through employment in, or qualification for, employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2) (1998).  The veteran's 
abilities to obtain or retain employment are not impaired if 
he has a history of current, stable, continuous employment.  
38 C.F.R. § 21.51(e)(2) and (3) (1998).

A veteran who has been found to have an employment handicap 
shall also be held to have serious employment handicap if he 
has (1) a neuropsychiatric service-connected disability rated 
at 30 percent or more disabling, or (2) any other service-
connected disability rated at 50 percent or more disabling.  
38 C.F.R. § 21.52(c)(1) and (2) (1998).

If an employment handicap or serious employment handicap is 
found extant, VA shall determine the reasonable feasibility 
of the veteran achieving a vocational goal.  38 U.S.C.A. 
§ 3106(a) (West 1991); 38 C.F.R. § 21.53(a) (1998).  The term 
"vocational goal" means a gainful employment status 
consistent with the veteran's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.53(b) (1998).  The determination 
of reasonable feasibility shall be made as expeditiously as 
possible when necessary information has been developed in the 
course of initial evaluation.  If an extended evaluation is 
necessary as provided in § 21.57 a decision of feasibility 
shall be made by the end of the extended evaluation.  Any 
reasonable doubt shall be resolved in favor of a finding of 
feasibility.  38 C.F.R. § 21.53(c) (1998).

Achievement of a vocational goal is reasonably feasible for a 
veteran with either an employment or serious employment 
handicap when the following conditions are met:

(1) Vocational goal(s) has (have) been 
identified;

(2) The veteran's physical and mental 
conditions permit training for the 
goal(s) to begin within a reasonable 
period, and;

(3) The veteran:

(i) Possesses the necessary educational 
skills and background to pursue the 
vocational goal; or

(ii) Will be provided services by VA to 
develop such necessary educational skills 
as part of the program.

38 C.F.R. § 21.53(d) (1998).

When VA finds that the provisions of paragraph (d) of this 
section are not met, but VA has not determined that 
achievement of a vocational goal is not currently reasonably 
feasible, VA shall provide the rehabilitation services 
contained in § 21.35(i)(1)(i) of this part as appropriate - 
determining whether goal is feasible, improving veteran's 
potential to participate in program designed to achieve a 
goal, and enabling veteran to achieve maximum independence in 
daily living.  A finding that achievement of a vocational 
goal is infeasible without a period of extended evaluation 
requires compelling evidence which establishes infeasibility 
beyond any reasonable doubt.  38 C.F.R. § 21.53(e) (1998).

A counseling psychologist in the VR&C Division shall 
determine whether achievement of a vocational goal is: (1) 
Reasonably feasible; or (2) Not currently reasonably feasible 
under the provisions of paragraph (e) of this section for the 
purpose of determining present eligibility to receive a 
program of independent living services.  38 C.F.R. § 21.53(g) 
(1998).

Upon review of the record and considering the appellant's 
contentions, the Board concludes that a preponderance of the 
evidence is against his claim for Chapter 31 benefits.  It is 
undisputed that the appellant has a serious employment 
handicap by virtue of his service-connected paranoid 
schizophrenia, rated 100 percent disabling since March 1996.  
This rating was established following examination of the 
appellant by VA in June 1996.  Subsequently, he was found to 
be incompetent for VA purposes beginning in December 1996.  
It is well documented in the claims file that the appellant 
has not worked in years due in large part to the severity of 
his paranoid schizophrenia.  Moreover, as recently as 1994, 
the appellant was jailed on a felony count for waving a 
firearm at some tenants of a rental unit owned by his wife.  
Prior to that, the appellant spent some time in jail in 1960 
for grand theft and forgery related to his business dealings 
in real estate.  In addition, the file is replete with 
psychiatric examination reports conducted over the years 
since service which describe the appellant's many 
difficulties adapting to the work environment due to his 
paranoid schizophrenia.  The record reflects that he was last 
employed in 1969 operating an ice cream truck in Chicago.  
This job ended abruptly, however, when he was "run out of 
the neighborhood" after asking a young girl to kiss him.  
According to the appellant, the girl's father later came at 
him with a pipe, and he ended up beating the father up.  This 
line of work was his last paid employment.  The record also 
reflects that he had a real estate broker's license, but his 
license was revoked reportedly because of the poor way he 
dealt with customers.

In summary, the Board finds that the appellant's employment 
history, criminal record, and the now totally disabling 
service-connected psychiatric disorder present a clear 
picture of "serious employment handicap" as that term is 
defined by law and VA regulations.

Furthermore, the findings detailed above in the preceding 
paragraph are supported by the evidence of record germane to 
his claim filed in October 1996 for Chapter 31 benefits.  The 
Board observes that the appellant requested these benefits in 
order to receive training/counseling to become an "auditor" 
for the Church of Scientology, a pseudo-religious cult.  With 
respect to this matter, the Board further observes that 
literature from the Scientology cult submitted by the 
appellant with his substantive appeal in April 1997 described 
one of their principles as "Flag auditing," apparently a 
method of some sort of avoiding "flubs" and "wobbles," and 
"doing the C/S [sic] the way it's supposed to be done."  
Although it is not clear from the record, it appears the 
vocational goal expressed by the appellant regarding the job 
as an "auditor" for this group may in fact relate to 
indoctrination in the aforementioned "Flag auditing" 
principle.  Thus, the goal for which he seeks Chapter 31 
benefits may be of dubious vocational merit.

Nevertheless, a VR&C "Counseling Record - Narrative Report" 
prepared in January 1997 contained a detailed evaluation of 
the appellant's present employment situation, his past work 
experience, and his service-connected and non service-
connected disabilities, which included the results of a 
composite evaluation using skills/aptitude/abilities 
psychological testing conducted by a private vocational 
rehabilitation evaluator, Abilities of Florida, Inc., in 
December 1996 and January 1997.  Based thereon, the VA 
counseling psychologist concluded the following:

Based on the staffing 01/09/97, and the 
report of composite evaluation 01/13/97 
and my meeting with the veteran this date 
I have determined that an employment 
handicap exists but the veteran is not 
feasible for vocational/rehabilitation 
services.  The veteran has significant 
functional limitation constituting an 
impairment of employability being found 
incompetent for VA purposes on 
psychiatric exam by compensation and 
pension personnel as recent as [June] 
1996.  His service connected disability 
of paranoid schizophrenia makes a 
material contribution to his impairment 
of employability keeping him at a 
competitive disadvantage in obtaining and 
retaining employment.  The veteran has 
not overcome the effects of the 
impairment of employability with 
reasonably developed skills for suitable 
work.  In fact, he has not worked since 
1969.  Since the veteran has not overcome 
the effects of the impairment of 
employability, he has an employment 
handicap.  Because these limitations are 
significant, I also find a serious 
employment handicap.  However, 
achievement of a vocational goal does not 
appear to be reasonably feasible because: 
1. Vocational goal cannot be identified. 
2. His medical condition is so severe as 
to contraindicate a rehabilitation 
effort. [and] 3. Without stabilization of 
condition, any prognosis for success in 
rehabilitation is poor.

The VR&C counseling psychologist further stated that he 
reviewed his decision with the appellant and he accepted it 
and additionally, the appellant was given advice as to 
finding the kind of training he was seeking.  Finally, the 
counseling psychologist determined that the appellant was 
independent in all aspects of living in his home and in the 
community and as such, he was not in need of an independent 
living plan.  The RO's VR&C Officer concurred with the 
findings of the counseling psychologist.

It is significant that there is no competent evidence of 
record which rebuts the findings of the VR&C's counseling 
psychologist cited above, and in view thereof, the Board 
concludes that a preponderance of the relevant evidence is 
against the appellant's claim.  The Board acknowledges the 
appellant's expressed desire to improve his situation by 
obtaining additional training, however dubious, but it must 
be pointed out that one of the underlying tenets of VA's 
vocational rehabilitation program is to enable veterans "to 
obtain and maintain suitable employment."  In this case, 
based on the appellant's work history to date and the 
findings of the January 1997 Counseling Record - Narrative 
Report, it is not shown that he can achieve these ends with 
any reasonably degree of feasibility.  The aforementioned 
counseling report makes clear that a vocational goal is not 
reasonably feasible because the appellant does not have a 
legitimate vocational goal identified, his medical condition 
is so severe as to contraindicate a rehabilitation effort, 
and without stabilization of his paranoid schizophrenia, any 
prognosis for success in rehabilitation is poor.  Thus, his 
desire to obtain training is insufficient by itself to 
warrant entitlement to Chapter 31 benefits.

Accordingly, the Board finds that the appellant does not meet 
the criteria necessary to establish eligibility for benefits 
under Chapter 31, as the evidence does not support a finding 
of achievement of a reasonably feasible vocational goal.  
38 U.S.C.A. §§ 3101, 3102, 3106, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 21.40, 21.51, 21.53 (1998).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b) (West 1991).



ORDER

Vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code are denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


